                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


SHERRY A. TULK,

                  Plaintiff,

v.                              Civil Action No. 2:15-cv-11653

RIC CAVENDER, CHARLESTON MAIN STREETS,
INC., CHARLESTON MAIN STREET DEVELOPMENT
CORPORATION, AFFILIATE ORGANIZATIONS,
AMY MCLAUGHLIN, MARY BETH HOOVER, MARYANNE
CRICKARD, ROB THOMAS, MIKE PUSHKIN, MARY
JEAN DAVIS, MARC WEINTRAUB, DICKINSON GOULD,
JIM EDWARDS, LORI BRANNON, SARAH HALSTEAD,
JOSH DODD, MESH DESIGN AND DEVELOPMENT,
WEST VIRGINIA STATE UNIVERSITY, ANTHONY
JENKINS, AMI SMITH, WEST VIRGINIA STATE
UNIVERSITY ECONOMIC RESOURCE CENTER &
COWORKING SPACE, ERIKA BAILEY, WEST VIRGINIA
SMALL BUSINESS DEVELOPMENT CENTER, MATTHEW
BALLARD, CHARLESTON AREA ALLIANCE, AND
MEGAN BULLOCK,

                  Defendants.


                     MEMORANDUM OPINION AND ORDER


          Pending before the court are motions to dismiss filed

by defendants: (1) Charleston Main Street Development

Corporation and Charleston Main Streets, Inc. (ECF No. 98); (2)

Mesh Design & Development (ECF No. 100); (3) Jim Edwards (ECF

Nos. 102, 104); (4) Marc Weintraub (ECF Nos. 106, 108); (5) Amy

McLaughlin (ECF No. 113); (6) Dickinson Gould (ECF No. 115);
(7) Sarah Halstead, Anthony Jenkins, Ami Smith, West Virginia

State University, and West Virginia State University Economic

Resource Center & Coworking Space (ECF No. 123); (8) Charleston

Area Alliance (ECF No. 125); (9) Matthew Ballard (ECF No. 127);

(10) Mike Pushkin (ECF No. 133); (11) Rob Thomas (ECF No. 135);

(12) Erika Bailey (ECF No. 137); (13) Ric Cavender (ECF No.

140); (14) Mary Jean Davis (ECF No. 144); (15) MaryAnne Crickard

(ECF No. 146); (16) Lori Brannon (ECF No. 148); (17) Josh Dodd

(ECF No. 150); and (18) the West Virginia Small Business

Development Center (ECF No. 159).

          This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On January 10, 2020, the magistrate judge entered the PF&R

recommending that the court grant defendants’ motions to dismiss

contained in ECF Nos. 98, 100, 104, 108, 113, 115, 123, 125,

127, 133, 135, 137, 140, 144, 146, 148, 150, and 159; deny as

moot the motions to dismiss contained in ECF Nos. 102 and 106;

and dismiss the plaintiff’s claims against Mary Beth Hoover,

Megan Bullock, and Affiliate Organizations for failure to state

a claim upon which relief may be granted pursuant to 28 U.S.C. §

                                2
1915(e)(2)(B)(ii).    Objections to the PF&R were due by January

24, 2020.    Despite the untimeliness of the pro se plaintiff’s

objections filed on January 27, 2020, the undersigned will

consider the objections.

            Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”    Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. § 636(b)(1)).


            The plaintiff raises four objections to the PF&R.

First, the plaintiff objects to the magistrate judge’s finding

that the plaintiff’s work alleged to be copied by the defendants

is an idea, concept, strategy, or process, which without

demonstration of the copying of any specific original expression

thereof, is not eligible for protection from infringement under

17 U.S.C. § 102.   The plaintiff argues that her work is a

“literary work” with a registered copyright, so it is protected

under 17 U.S.C. § 102(a)(1).




                                  3
          “The mere fact that a work is copyrighted does not

mean that every element of the work may be protected.”       Feist

Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 348 (1991).

“The copyright is limited to those aspects of the work -- termed

‘expression’ -- that display the stamp of the author’s

originality.”   Harper & Row Publishers, Inc. v. Nation

Enterprises, 471 U.S. 539, 547 (1985).     Ideas cannot be

copyrighted.    Id.   In a copyright infringement case, the court

must determine whether the similarities between the copyrighted

work and the allegedly infringing works “are something more than

mere generalized ideas or themes.”     Warner Bros. Inc. v. Am.

Broad. Cos., 654 F.2d 204, 208 (2d Cir. 1981).


          As the magistrate judge found, the Second Amended

Complaint does not allege any specific original work by the

plaintiff that was allegedly infringed.     Indeed, the plaintiff

did not submit to the court copies of the works that are

necessary to properly address her claims, including the

plaintiff’s original work.    Since the plaintiff did not show

that the similarities between the original work and the

allegedly infringing works are more than generalized ideas, the

first objection is overruled.


                                   4
          Second, the plaintiff objects to the magistrate

judge’s finding that the plaintiff has not sufficiently alleged

conduct by any of the defendants that would permit liability

against them.    The plaintiff argues that defendants’ expressions

are substantially similar to her original work, constituting

intentional acts of copyright infringement.    The magistrate

judge correctly concluded that the Second Amended Complaint does

not allege any specific infringing acts by any particular

defendant, and the plaintiff has failed to produce the works

that are necessary to show a substantial similarity that amounts

to a copyright violation.    For these reasons, the second

objection is overruled.


          Third, the plaintiff objects to the magistrate judge’s

finding that the plaintiff has not sufficiently alleged that the

defendants had access to her actual work containing her original

expressions.    The plaintiff contends that defendants had access

to her work through her visits to defendants’ offices to discuss

her work and through a computer at the West Virginia State

University Business Resource Center that the plaintiff used to

complete her work.    The magistrate judge thoroughly discussed

the issue and correctly found that the plaintiff presented only


                                  5
a verbal summary of her business concepts to the defendants,

which was “a concise, minimal presentation to provide just

enough information for understanding the overall business

service concept without giving away too much.”   PF&R 12 (quoting

Pl.’s Brief 2, ECF No. 42).   There is no other evidence in the

record showing that the defendants had access to the plaintiff’s

work.   Since the court agrees that the defendants did not have

access to the plaintiff’s actual work containing her original

expressions, the third objection is overruled.


           Fourth, the plaintiff argues that by copying the

words, phrases, and slogans found in plaintiff’s work, the

defendants committed a copyright violation.    The plaintiff

claims that the copying of an individual’s writing style and

commonly used words “are intentional and fraudulent forms or

takings, and thus goes to identity/identity theft,

[p]articularly for one working on and having started a marketing

business -- a business, which in part is based on slogans,

phrases, and keywords.”   Pl.’s Objs. 5, ECF No. 172.


           The objection is without merit.   The magistrate judge

correctly found that the words and short phrases used by the

plaintiff, such as “community involvement,” “vision,” “passion,”

                                 6
and “create,” do not exhibit the minimal level of creativity

necessary for copyright protection.   See, e.g., Southco, Inc. v.

Kanebridge Corp., 390 F.3d 276, 285 (3d Cir. 2004) (noting that

short phrases and titles of works are not entitled to copyright

protection because “[s]ince at least 1899, it has been the

practice of the Copyright Office to deny registration to words

and phrases” (internal quotations omitted)); Acuff-Rose Music,

Inc. v. Jostens, Inc., 155 F.3d 140, 144 (2d Cir. 1998)

(affirming the holding that a phrase that “enjoyed a robust

existence in the public domain . . . lacked the requisite

originality to warrant protection” (internal quotations

omitted)); CMM Cable Rep, Inc. v. Ocean Coast Props., Inc., 97

F.3d 1504, 1519 (1st Cir. 1996) (“[F]ragmentary words and

phrases . . . do not exhibit the minimal level of creativity

necessary to warrant copyright protection.” (internal quotations

omitted)).   The fourth objection is overruled.




                                 7
        The court, accordingly, ORDERS as follows:


1.   That the plaintiff’s objections to the PF&R be, and they

     hereby are, overruled;


2.   That the magistrate judge’s Proposed Findings and

     Recommendation be, and they hereby are, adopted and

     incorporated in full;


3.   That defendants’ motions to dismiss contained in ECF Nos.

     98, 100, 104, 108, 113, 115, 123, 125, 127, 133, 135, 137,

     140, 144, 146, 148, 150, and 159 be, and they hereby are,

     granted;


4.   That defendants’ motions to dismiss contained in ECF Nos.

     102 and 106 be, and they hereby are, denied as moot;


5.   That the plaintiff’s claims against Mary Beth Hoover,

     Megan Bullock, and Affiliate Organizations are dismissed

     for failure to state a claim upon which relief may be

     granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and


6.   That this case be, and hereby is, dismissed with prejudice

     and stricken from the court’s docket.




                              8
         The Clerk is directed to send a copy of this written

opinion and order to counsel of record and the plaintiff.


                                        ENTER: March 3, 2020




                                9
